Citation Nr: 0607364	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  96-27 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
concussion with migraine headaches, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1985 to January 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the veteran's claim 
for a rating in excess of 10 percent for her service-
connected headaches.

The veteran's residuals of a concussion with headaches were 
previously rated as 10 percent disabling under 38 C.F.R. § 
4.124a, Diagnostic Code 8045.  During the pendency of this 
appeal, in a November 2004 Supplemental Statement of the Case 
(SSOC), the Appeals Management Center (AMC) noted the 
veteran's diagnosis of migraine headaches, which she 
contended began in service, and referred this claim to the 
regional office for consideration as a claim for service 
connection for migraine headaches.  This appeal was remanded 
by the Board to the RO in February 1985 for additional 
development, to include affording the veteran a more current 
and thorough examination.  By a rating decision dated in 
November 2005, the RO increased the veteran's evaluation for 
residuals of a concussion with migraine headaches to 30 
percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
effective from the date of receipt of the claim in September 
1995.  Because the increase in the evaluation does not 
represent the maximum rating available for the veteran's 
headaches and she has not withdrawn her appeal, her claim for 
a higher rating remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In July 1996 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.

As an additional matter, in several statements the veteran 
has expressed her inability to work due to her headache 
condition.  More recently, in a February 2006 informal brief, 
her accredited representative raised a claim for a total 
rating based upon individual unemployability (TDIU).  This 
matter is referred to the RO for all indicated development 
and appropriate action.

The issue of is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDING OF FACT

The veteran's service-connected post-traumatic and migraine 
headaches are manifested by severe pain, nausea, vomiting, 
sonophobia and photophobia; the headaches occur at least four 
times a month, are often prostrating in nature, and there is 
evidence that the migraine headaches interfere with her 
normal daily activities and are productive of some economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no more, for 
residuals of a concussion with migraine headaches, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20, 4.124a, Diagnostic Codes 
8045, 8100, 9304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the maximum schedular evaluation for the 
veteran's migraine headaches.  The question of whether an 
extraschedular rating is warranted is addressed in the remand 
below.   Therefore, no further development is needed with 
respect to the claim addressed in this decision.

Legal Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service medical records show that the veteran was injured 
during service while playing football.  She collided with 
another player and sustained a nasal fracture, concussion and  
associated loss of consciousness for 5 or 10 minutes.  She 
was hospitalized over night.  Following this episode the 
veteran suffered from headaches.  She was placed on light 
duty for two weeks and returned to regular duty thereafter. 

In January 1993 the veteran was granted service connection 
for residuals of a concussion.  The condition was evaluated 
as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  This Diagnostic Code provides that purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304 
(dementia due to head trauma).  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Diagnostic Code 8045.

In a statement dated in November 1995, the veteran stated 
that she had been terminated from her employment due to 
absenteeism as a result of her migraine headaches.  She 
complained of headaches occurring 3 to 4 times a week and 
being extremely debilitating.  The headache episodes would 
last approximately 24 to 48 hours.  She asserted that she 
could not find employment that would accommodate for her 
migraine headaches.  

The veteran's VA and private treatment records show that in 
August 1995 she sought treatment for chronic tension-type 
headaches of approximately two weeks duration.  The records 
also show complaints of migraine headaches.  Reports of 
physical examinations and MRIs in connection with treatment 
for multiple sclerosis all reflect headaches of increasing 
frequency during the appeal period.

In December 1995 the veteran underwent a VA neurological 
examination.  The report provided that she complained of 
headaches occurring two to three times a week, with 
increasing frequency.  Her finger-nose-finger coordination, 
sensory examination, attention, and language were intact.  
There was no sensory or motor impairment of the cranial 
nerves, functional impairment of the peripheral and autonomic 
systems, or psychiatric manifestations.  The diagnosis was 
migraines with aura.

In July 1996, the veteran submitted a statement wherein she 
complained that due to her migraine condition she had 
difficulty maintaining or finding employment.  She claimed 
that she had been terminated from her most recent employment 
as a result of her absenteeism due to headaches.  (As noted 
in the introduction to this decision above, a claim for a 
total disability rating based upon individual unemployability 
is being referred to the RO for appropriate action.)  

Post-service medical reports from March 2003 show that the 
veteran experienced migraines with chronic arm pain, which 
limited her daily activities.  In March 2004, she underwent a 
neurological evaluation for her migraine headaches.  She 
reported migraine headaches occurring an average of 6 to 8 
times a month, lasting anywhere from 6 hours to 3 days.  She 
experienced sonophobia and photophobia, nausea and vomiting 
along with the headaches.  She stated that during these 
episodes she could not engage in normal daily activities.  
She would lie down in her room and rest, sometimes as much as 
3 days at a time.  When the pain would not dissipate, she 
would go to her general practitioner rather than the 
emergency room.  She reported working part-time to full-time 
at a family shop.  Due to the migraines and multiple 
sclerosis, she would on average work only 2 days full-time a 
week.  She related that the medication she used to treat the 
migraine headaches prevented her form driving.  The examiner 
diagnosed a migraine headache disorder, irretractable and 
disabling.  The examiner indicated having reviewed the 
veteran's case file in preparation for the examination.  

In the October 2004 SSOC, the AMC determined that the 
diagnosis of migraine headaches, along with the veteran's 
contentions that they began in service, constituted a claim 
for service connection, separate from the claim for an 
increased rating for the service-connected residuals of a 
concussion with headaches, to be considered by the RO 
following the Board's review of the claim for an increased 
rating.  

In reviewing the record in February 2005, the Board 
determined that the veteran had not undergone a VA 
compensation examination for the purpose of evaluating her 
service-connected residuals of a concussion with headaches 
since late 1995, at the time more than 9 years earlier.  
Under these circumstances, the remand ordered a VA 
compensation examination to ascertain the current level of 
severity of the condition.  In remanding this appeal for a 
more current examination, the Board noted the veteran's 
diagnosed migraine headaches.  In ordering the examination, 
the Board requested that the neurological examination should 
include an attempt to distinguish the veteran's service-
connected post-traumatic headaches from any other headaches 
she may have.  See Waddell v. Brown, 5 Vet. App. 454 (1993); 
Mittleider v. West, 11 Vet. App. 181 (1998).

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in September 2005.  The examiner concluded that 
the veteran's headaches resulting from the concussion in 
service, largely resolved two weeks after the injury.  The 
examiner opined that the migraine headaches were the likely 
diagnosis.  He further noted that the veteran's migraine 
headaches increased in frequency since the in-service trauma 
and continued to increase over the years.  Frequency of 
headaches went from 1 per month, to 4 to 8 per month.  The 
veteran was refractory to many medications including ergots, 
Inderal, Depakote, Elavil, Imitrex and other Triptans.  Most 
recently she began taking Maxalt and Fiorinal as needed, and 
Topamax twice a day.  Following the change in medication, her 
headaches became less frequent, 4 times a month, and less 
severe, debilitating and shorter in duration.  The veteran 
reported that she would have aura prior to the onset of a 
headache, followed by nausea and vomiting within an hour.  
The pain was bilateral, pounding and sharp, and would last 6 
hours to 3 days despite treatment.  The examiner did not 
address the veteran's employment situation in the examination 
report.

Brain disease due to trauma will be rated as follows: Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (i.e., 8045-8207).

As noted above, purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more.  That is, this 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. Part 4, § 4.124a, Code 8045 
(2005).

During the pendency of the veteran's appeal VA revised the 
criteria for evaluating psychiatric disabilities (including 
dementia due to head trauma) under the rating schedule.  61 
Fed. Reg. 52,695 (1996).  The new rating criteria is codified 
at newly designated 38 C.F.R. § 4.130. 61 Fed. Reg. 52,700-1 
(1996).  This amendment was effective November 7, 1996.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied. The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  In this case, as 
pointed out in the February 2005 Board remand, the changes in 
the criteria for the evaluation of psychiatric disabilities 
are not relevant, as the evidence includes no diagnosis of 
multi-infarct dementia associated with brain trauma, as 
required for an evaluation in excess of 10 percent evaluation 
under Diagnostic Code 9304.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

By a rating decision dated in November 2005, the RO increased 
the veteran's evaluation for residuals of a concussion with 
migraine headaches to 30 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, effective from the date of receipt of 
the claim in September 1995.

Under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8100, a 10 percent disability evaluation contemplates 
migraine with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  The next 
higher rating of 30 percent contemplates migraine with 
characteristic prostrating attacks occurring on an average of 
once a month over last several months.  A 50 percent rating, 
the highest rating assignable under this diagnostic code, 
contemplates migraine with very frequent completely 
prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  38 C.F.R. §4.124a, 
Diagnostic Code 8100.

The evidence of record reveals that the veteran has a 
migraine syndrome manifested by classic symptoms to include 
severe headache pain, nausea, vomiting, sonophobia and 
photophobia, with characteristic attacks at 6 to 8 times a 
month, lasting anywhere from 6 hours to 3 days.  It is 
apparent that since a recent change in medication her 
headaches have became less frequent (4 times a month) and 
less severe, debilitating and shorter in duration, there is 
evidence that during these episodes she could not engage in 
normal daily activities.  She would lie down in her room and 
rest, sometimes as much as 3 days at a time, which is 
consistent with prostrating headaches.  Additionally, there 
is evidence of record, albeit by history provided by the 
veteran, of economic inadaptability as a result of her 
headaches.  The disability picture of the veteran's migraine 
disorder more nearly approximates the criteria required for a 
50 percent evaluation under Diagnostic Code 8100.  See 38 
C.F.R. § 4.7 (2005).  The veteran has prostrating and 
prolonged attacks of migraine headaches which occur much more 
frequently than once a month as contemplated by the 30 
percent disability evaluation.  As such, an increased 
disability evaluation of 50 percent is granted for the 
veteran's service-connected residuals of a concussion with 
migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The 50 percent rating is the maximum evaluation allowed for 
migraine headaches under Diagnostic Code 8100.  The question 
of whether an extraschedular rating is warranted is addressed 
in the remand below. 


ORDER

An increased scheduler rating of 50 percent for residuals of 
a concussion with migraine headaches is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.


                                                            
REMAND

The Board finds that, given the veteran's assertion that she 
has been unable to work due to her recurrent, prostrating 
migraine headaches, in addition to addressing a raised claim 
for a TDIU (see introduction, above), the RO must refer this 
case for consideration of an extraschedular rating.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  On 
remand, the RO should provide the veteran the opportunity to 
submit additional relevant evidence in support of her 
contention with respect to marked industrial impairment 
caused by her headaches.



In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should provide the veteran the 
opportunity to submit evidence showing 
entitlement to an extraschedular rating 
for her migraine headaches, to include 
employment records and any documentation 
pertaining to attempts to obtain 
employment.

2.  Thereafter, the RO must refer this 
case for consideration of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she should be provided an SSOC, which 
should contain notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


